DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 08/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: such as Fig. 1, element 174.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 	The disclosure is objected to because of the following informalities:
 	At ¶ 0048, the temperature sensor and the charging sensor which are referred to by the same number (172).  
Appropriate correction is required.

Claim Objections
 	Claims 1-4 are objected to because of the following informalities: 
 	In claim 1, line 2, delete “a vehicle:” and replace with “a vehicle;”  
 	The dependent claims are objected for the reasons as the independent claim from which they depend.	
 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashworth et al. US Patent 9,321,364 (hereinafter Ashworth).
 	Regarding claim 1, Ashworth teaches an assembly comprising: 
 	a movable door (a charging interface 16; col. 4, lines 52-58) assembly configured to be disposed on an exterior of a vehicle (col. 3, lines 65-67); and 
 	a heating element coupled to the movable door assembly (col. 5, lines 22-23), 
 	the heating element configured to receive energy from at least one of a battery disposed on the vehicle or a charging cable, and to heat at least a portion of the movable door assembly (col. 7, lines 56-58).
	Regarding claim 2, Ashworth teaches wherein the heating element comprises a positive thermal coefficient (PTC) material (col. 5, lines 50-53 and col. 12, lines 4-9; resistive heating material).
	Regarding claim 3, Ashworth teaches the assembly further comprising a controller (col. 9, lines 30-33) and a temperature sensor (col. 9, lines 5-13), the controller configured to provide heat to the movable door assembly via the heating element responsive to an input from the temperature sensor (col. 7, lines 58-59 and col. 9, lines 22-35).
	Regarding claim 4, Ashworth teaches the assembly further comprising a controller and a charging sensor (interprets as “charging interface temperature sensors”), the controller configured to provide heat to the movable door assembly via the heating element responsive to an input from the charging sensor (col. 7, lines 58-59 and col. 9, lines 22-35, col. 9, lines 23-33).
	Regarding claims 5 and 15, Ashworth teaches a heated energy port assembly comprising: 
 	a housing (fig. 1; see top portion of the vehicle) configured to be disposed along an exterior of a vehicle (see fig. 1), 
 	the housing defining a cavity (see fig. 2; the cavity includes a chute 34 and a scoop 18) configured to accept an external power source for insertion into a port disposed within the cavity (col. 11, lines 4-6); 
 	a movable door assembly comprising a movable door coupled to the housing (col. 4, lines 53-58); 
 	a seal (col. 5, lines 56-59; the polymer layers on either side of the heating element 66 can serve as waterproofing layers; the Office takes position to interpret “the bottom layer” as “the seal”) interposed between the movable door (col. 6, lines 25-26; the openable charging interface) and the housing (the bottom portion of the housing); and 
 	a heating element coupled to at least one of the housing, the movable door, or the seal, the heating element configured to heat at least a portion of the at least one of the housing, the movable door, or the seal (col. 7, lines 56-58).
	Regarding claims 6 and 16, Ashworth teaches wherein the heating element comprises a positive thermal coefficient (PTC) material (col. 5, lines 50-53 and col. 12, lines 4-9; resistive heating material).
	Regarding claim 7, Ashworth teaches a controller and a temperature sensor, the controller (col. 9, lines 30-33) configured to provide heat to the at least one of the housing, the movable door, or the seal via the heating element responsive to an input from the temperature sensor (col. 7, lines 58-59 and col. 9, lines 22-35).
	Regarding claim 8, Ashworth teaches a controller (col. 9, lines 30-33
) and a charging sensor (col. 7, lines 58-59 and col. 9, lines 22-35), the controller configured to provide heat to the at least one of the housing, the movable door, or the seal via the heating element responsive to an input from the charging sensor (col. 7, lines 58-59 and col. 9, lines 22-35).
	Regarding claims 9 and 17, Ashworth teaches wherein at least one of the housing or the movable door comprises an integrated PTC element (col. 2, lines 11-13).
	Regarding claims 10 and 18, Ashworth teaches wherein the housing has a housing front face and the movable door has a door rear face, the housing front face (the bottom portion of the housing) and the door rear face (the back of the door) opposing each other and oriented toward each other (see fig. 1 and 2), wherein the heating element (66) is disposed along at least one of the housing front face or the door rear face (col. 5, lines 22-23 and see fig. 4 and 5).  
	Regarding claims 11 and 19, Ashworth teaches wherein the housing has a housing rear face and the movable door has a door front face, the housing rear face (the bottom portion of the housing) and the door front face (the front of the door) opposing each other and oriented away from each other, wherein the heating element is disposed along at least one of the housing rear face or the door front face(col. 5, lines 22-23 and see fig. 4 and 5).  
	Regarding claims 12 and 20, Ashworth teaches wherein the heating element includes a resistive wire element integrated into at least one of the housing or movable door (see fig. 4 and 5 and col. 7, lines 56-58).
	Regarding claim 13, Ashworth teaches wherein the heating element is configured to receive energy from a battery disposed on the vehicle (col. 7, lines 55-57).
	Regarding claim 14, Ashworth teaches wherein the heating element is configured to receive energy via a charging cable (the charging cable/wire is connected between a battery of the vehicle and the heating element).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baughman et al.
US Pub 2017/0324189
FUJII
US Pub 2011/0199047


           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/26/2022